DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Rebuttal Arguments
2.	The amendments to the claims filed on November 24, 2020 have been fully considered.  The amendments are sufficient to overcome the 35 USC 102 rejection over Loganzo et al. which is withdrawn.
3.	The amendments and rebuttal arguments are not sufficient to overcome the Improper Markush rejection which is maintained.  Below are responses to Applicant’s remarks.
	The claims were previously rejected for containing an improper Markush grouping.  The claims, drawn to Markush-type formula of (T)-(L)-(PT) which core is defined by the variables T, L and PT, contained alternative useable species that do not share a single structural similarity.  The lack of a single structural similarity prevents the cores structure from being an art-recognized physical or chemical class.
	Applicants amended the claims to specifically define the structure as being 
    PNG
    media_image1.png
    113
    225
    media_image1.png
    Greyscale
.  However, the claims still contain an improper Markush grouping as the core is still defined by variables T and L.  This lack of a single structural similarity prevents a substantial core structure that is shared by all species.  The formula is still drawn to multiple core structures and a variety of species that are structurally distinct due to their unique structures.
	The Improper Markush rejection is maintained.  Claims 29-32, 34-40 and 42-50 remain rejected.
4.	Notwithstanding nonallowability of the Markush claims, the search and examination was extended.  Applicants have, in response to a rejection of the Markush claims, overcome the rejection by amending the claims to exclude the species anticipated by the prior art.  The amended Markush claims were examined again to the extent necessary to determine patentability.  Prior art was found that makes obvious the amended Markush claims.  Therefore, the claims were rejected and nonelected species held withdrawn from further consideration.  Applicants will be entitled to rejoinder and examination of further species when the outstanding grounds of rejection are overcome. 
5.	New grounds of rejection have been necessitated by Applicant’s claim amendments.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

6.	Claim 40 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim is drawn to conjugates of structure 
    PNG
    media_image2.png
    94
    335
    media_image2.png
    Greyscale
 which corresponds to PT structure further attached to –R-L-T.  However, the independent claim is drawn to conjugates that are of structure PT-L-T.  Thus, the dependent claim is drawn to a genus that is not further narrowing the independent claim due to the additional presence of variable R.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 23 and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loganzo et al.
Determining the scope and contents of the prior art
The reference teaches the compound of structure 
    PNG
    media_image3.png
    83
    221
    media_image3.png
    Greyscale
 as a synthetic analogue of hemiasterlin.  The reference teaches that the product would bind to tubulin to depolymerize microtubules for apoptosis.

Ascertaining the differences between the prior art and the claims at issue
The difference between the instant claims and the prior art is that the prior art does not explicitly teach the conjugate of 
    PNG
    media_image4.png
    110
    232
    media_image4.png
    Greyscale
.  However, the reference suggest the conjugate wherein T-L would be tubulin. 

Resolving the level of ordinary skill in the pertinent art - considering objective evidence present in the application indicating obviousness
The skilled artisan has the explicit teaching and suggestion to prepare a conjugate as in the instant claims.  The motivation is to apply the prior art compound in a pharmacological use, which is to bind to tubulin for the treatment of cancer.  The skilled artisan has a reasonable expectation of success in that the product is disclosed as a structural analogue of hemiasterlin, which is a known antimicrotubule agent.  There is a reasonable expectation that a structurally similar product will have the same activity as disclosed in the prior art, namely, binding to tubulin and treatment of cancer.  For these reasons, the instant claims are prima facie obvious over the prior art.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JAE YOO whose telephone number is (571)272-9074.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN JAE YOO/Primary Examiner, Art Unit 1626